Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 22, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  161597 & (25)(34)                                                                                     Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  EARL L. SULLIVAN,                                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                  SC: 161597
                                                                     COA: 352985
  MICHIGAN REFORMATORY WARDEN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 22, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motions for appeal
  bond and to appoint counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 22, 2021
         s0119
                                                                                Clerk